DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
2.	The drawings filed 10/19/2018 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “flexible arm 52”, “protrusion 50” (page 6 line 7), “second end 58b” (page 6 line 27).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claim 13 is objected to because of the following informalities:  claim 13 recites “a screw for the fixation” (line 8) should be amended as follows: “[[a]] the screw for . Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
4.  	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 13-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
i.	Claim 13 recites the limitation(s) “a distance, along the central longitudinal axis at the apical end, between the second opening and an inner surface of the screw channel is less than the length of the screw” (claim 13 lines 11-13), which lacks support from the original disclosure and therefore is considered to be new matter.  
ii. 	Claim 13 newly recites “wherein the first opening has a cross-sectional dimension perpendicular to the central longitudinal axis of the screw channel at the first end, and wherein the cross- sectional dimension perpendicular to the longitudinal axis of the screw of the head is smaller than the cross-sectional dimension perpendicular to the central longitudinal axis of the screw channel at the first end” (claim 13 lines 13-17), 
Note that Application written description does not disclose such feature(s).
Application Fig. 1b shows the screw’s head aligned with the longitudinal axis at the first end, but the screw head is protruding outside of the first opening’s cross section perpendicular to the longitudinal axis at the first end.  Therefore, the cross-sectional dimension of the screw head is larger (not smaller as claimed) than the cross-sectional dimension of the first opening perpendicular to the longitudinal axis at the first end. 
Furthermore, Application Fig. 2 shows the channel 60 at the first end 64a being narrow and the first opening 62a would not have full circular cross-sections perpendicular to the longitudinal axis 92a.  Any cross-sections of the opening 62a which are perpendicular to the longitudinal axis 92a would be smaller than the screw’s head’s cross-sections perpendicular to the screw’s longitudinal axis. 
That is, the screw’s head would have full circular cross-sections perpendicular to the screw’s longitudinal axis, and therefore would be larger (not smaller as claimed) than the first opening 62a cross-sectional dimension that is not circular.  
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 newly recites “the head having a cross-sectional dimension” (lines 3-4) and “the first opening has a cross-sectional dimension…” (lines 13-15).  Note that a cross-section has various dimensions: e.g. periphery, area, width, length, radius, diameter, diagonal, etc.  Therefore, it is unclear exactly what such “cross-sectional dimension(s)” is.  
Claim 14 recites “a component according to claim 13” (lines 1-2), which is indefinite because the article “a” defines an antecedent basis, i.e. defining a new element.  It is unclear whether such “a component” is the same or different from the “dental component” and/or the “component body” previously defined in claim 13.  
Claim 16 recites “the apical end of the adapter” (lines 3-4), which lacks antecedent basis. 
All dependent claims are rejected herein based on dependency of the base claim(s) rejected herein.  

Claim Rejections - 35 USC § 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends
The base claim 13 is directed to “a dental component” (claim 13’s preamble), while claim 14 is directed to “A dental combination” (claim 14’s preamble).  Therefore, claim 14 fails to further limit the subject matter, i.e. a dental component, of claim 13.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject   matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 13-15 and 22-24 are rejected under pre-AIA  35 U.S.C. 102e as anticipated by Elsner (WO 2013/050796), or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Elsner in view of Lee (2008/0311544). 
Regarding claim 13, Elsner discloses a dental component 1/2/13 (Fig. 7) for attachment to a dental implant 3 (Fig. 9).  The dental component 1/2/13 comprises: a screw 2, a component body 1, and an adapter 13 (Fig. 7). 
The screw 2 (Fig. 5) is shown having a length and a head 10 at one end of the screw, the head having a cross-sectional dimension (diameter) perpendicular to a longitudinal axis of the screw (Fig. 5).  
The component body 1 comprises a screw channel 7 passing through the component body 1 and forming a first opening 6 at a first end and a second opening 5 at an apical end, and a screw seat 4 proximal to the apical end of the screw channel for seating the head of a screw for fixation of the dental component to the dental implant (Figs. 3-4, 7, 9).  A central longitudinal axis of the screw channel at the first end 6 does not match a central longitudinal axis of the screw channel at the apical end (Fig. 4).   

Regarding the newly recited limitation, Elsner discloses the screw head’s cross-sectional dimension, i.e. diameter, perpendicular to the longitudinal axis of the screw is smaller than a cross-sectional dimension of the first opening 6 cross-sectional dimension, i.e. diameter, perpendicular to the central longitudinal axis at the first end.  See Fig. 4 showing the screw head fitting through the inlet opening 6.  
Under 35 U.S.C. 102(e), a distance, along the central longitudinal axis of the screw channel at the apical end, between the second opening 321 and an inner surface 333/332 of the screw channel appears to be less than the length of the screw (Fig. 3C).  
Alternatively, under 35 U.S.C. 103, Elsner discloses that earlier channel formations were significantly widened (page 8) which would allow for easy insertion of a longer length screw.  For example, Lee discloses an angled dental having a wide and angled screw hole 509 receiving long and thin screw 507; wherein a distance along the central axis of the channel at the second end and an inner surface is less than the length of the screw (Figs. 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Elsner by making the Elsner’s screw shank longer but thinner and screw head smaller and the channel portions wider to allow for easy insertion of the longer length screw.  
As to claim 14, Elsner discloses a dental implant 3 (Fig. 9). 
As to claim 15, Elsner shows the bore of the adapter 13 is aligned with the screw channel 7 at the second opening 5 (Figs. 7 and 9). 

As to claim 24, Elsner discloses the scrw 2 is sized such that the threaded portion 11 extends through the second opening 5 when the screw head 10 is proximal to the screw seat 4 (Figs. 4 and 7).  

13.	Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elsner/Lee, and further in view of Jorneus et al. (2006/0110706).  
As to claims 16-19, Elsner/Lee disclose the invention substantially as claimed, including Lee’s adapter 13 comprising a conical connection interface (best pointed to by reference numeral 13 in Fig. 7) for attachment to the dental implant. However, Elsner/Lee fail to disclose the adapter having an external indexed portion, a flexible arm with protrusion as claimed.  
Jorneus et al. discloses an adapter 10 having a bore there through that is aligned with the screw channel of the component 3 (Fig. 1-3); the adapter has a conical tapering chamfer surface at the apical end thereof, an external indexed portion of convex lobe (hexagon protrusion) corresponding to concave recess (hexagon recess) in the upper structure for prevention rotation (Figs. 4-7).  Note the flexible side wall of the adapter formed by slits 4d adapted to press against the dental component 3  (Fig. 1-4; paragraphs 21-22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Elsner/Lee by including in the adapter with the external indexed portion with such resilient retaining action mechanism of flexible 
	As to claim 20, Sutter et al. is silent to the adapter 600 being made of metal.  Jorneus et al. discloses the adapter 10 being made of metal (paragraph 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sutter et al. by making the adapter 600 of metal as taught by Jorneus et al. to be a suitable alternative material for such dental adapter yielding the same or predictable success. 
As to claims 21, Sutter et al. is silent to the component body being ceramic.  Jorneus discloses that component body 3 can be made entirely of ceramic (Fig. 1 paragraph 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Sutter et al.’s component body from ceramic as taught by Jorneus to be suitable alternative material for such implant spacer abutment component. 

Response to Arguments
14.	Applicant's arguments regarding the amendments to the claims have been fully considered but are moot in view of new ground(s) of rejection under Elsner as detailed above.  
Regarding the newly recited limitation, Elsner discloses the screw head’s cross-sectional dimension, i.e. diameter, perpendicular to the longitudinal axis of the screw is smaller than a cross-sectional dimension of the first opening 6 cross-sectional dimension, i.e. diameter, perpendicular to the central longitudinal axis at the first end.  See Fig. 4 showing the screw head fitting through the inlet opening 6.  
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772